IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WELLS FARGO BANK NATIONAL                   : No. 186 MAL 2022
ASSOCIATION AS TRUSTEE FOR ABFC             :
2006-OPT1 TRUST, ASSET BACKED               :
FUNDING CORPORATION ASSET -                 : Petition for Allowance of Appeal
BACKED CERTIFICATES, SERIES 2006-           : from the Order of the Superior Court
OPT1 C/O OCWEN LOAN SERVICING,              :
LLC,                                        :
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
DENNIS K. DIXON AND HEATHER E.              :
MERRITT,                                    :
                                            :
                   Petitioners              :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2022, the Petition for Allowance of Appeal

and the Motion to Quash are DENIED.